Exhibit 10.06(c)


EQT CORPORATION
RESTRICTED STOCK UNIT AWARD AGREEMENT (STANDARD)
Non-transferable
G R A N T T O
___________________________________
(“Participant”)
DATE OF GRANT: ______________________
(“Grant Date”)
by EQT Corporation (the “Company”) of [_______] restricted stock units, which
vest and convert into the right to receive an equivalent number of shares of the
Company’s common stock (the “Common Stock”), pursuant to and subject to the
provisions of the EQT Corporation 20[__] Long-Term Incentive Plan (as amended
from time to time, the “Plan”), and the terms and conditions set forth in this
award agreement (this “Agreement”).
The restricted stock units awarded under this Agreement shall not be effective
unless, no later than 45 days after the Grant Date, (i) Participant accepts the
restricted stock units through the Fidelity NetBenefits website, which can be
found at www.netbenefits.fidelity.com, and (ii) to the extent Participant is not
already subject to a confidentiality, non-solicitation and non-competition
agreement with the Company, Participant executes a confidentiality,
non-solicitation and non-competition agreement acceptable to the Company.
When Participant accepts the restricted stock units awarded under this Agreement
through the Fidelity NetBenefits website, Participant shall be deemed to have
(i) acknowledged receipt of the restricted stock units granted on the Grant Date
(the terms of which are subject to the terms and conditions of this Agreement
and the Plan) and copies of this Agreement and the Plan and (ii) agreed to be
bound by all the provisions of this Agreement and the Plan.
TERMS AND CONDITIONS
1.Defined Terms. Capitalized terms used herein and not otherwise defined shall
have the meanings assigned to such terms in the Plan. In addition, and
notwithstanding any contrary definition in the Plan, for purposes of this
Agreement:
(a)    “Cause” shall have the meaning set forth in any employment, severance or
other agreement between the Company and the Participant, and in the event no
such agreement exists (or such an agreement exists but does not include a
definition for the term “Cause”) shall mean (i) Participant’s conviction of a
felony, a crime of moral turpitude or fraud or Participant’s having committed
fraud, misappropriation or embezzlement in connection with the performance of
Participant’s duties; (ii) Participant’s willful and repeated failures to
substantially perform assigned duties; or (iii) Participant’s violation of any
provision of a written employment-related




--------------------------------------------------------------------------------




agreement between Participant and the Company or express significant policies of
the Company. If the Company terminates Participant’s employment for Cause, the
Company shall give Participant written notice setting forth the reason for
Participant’s termination not later than 30 days after such termination.
(b)    “Good Reason” shall have the meaning set forth in any employment,
severance or other agreement between the Company and the Participant, and in the
event no such agreement exists (or such an agreement exists but does not include
a definition for the term “Good Reason”), shall mean Participant’s resignation
within 90 days after (i) a reduction in Participant’s base salary of 10% or more
(unless the reduction is applicable to all similarly situated employees); (ii) a
reduction in Participant’s annual short-term bonus target of 10% or more (unless
the reduction is applicable to all similarly situated employees); (iii) a
significant diminution in Participant’s job responsibilities, duties or
authority; (iv) a change in the geographic location of Participant’s primary
reporting location of more than 50 miles; and/or (v) any other action or
inaction that constitutes a material breach by the Company of this Agreement. A
termination by Participant shall not constitute termination for Good Reason
unless Participant first delivers to the General Counsel of the Company written
notice (1) stating that Participant intends to resign for Good Reason pursuant
to this Agreement; and (2) setting forth with specificity the occurrence deemed
to give rise to a right to terminate for Good Reason (which notice must be given
no later than 90 days after the initial occurrence of such event). The Company
shall have a reasonable period of time (not less than 30 days) to take action to
correct, rescind or substantially reverse the occurrence supporting termination
for Good Reason as identified by Participant. Failure by the Company to act or
respond to the written notice shall not be deemed to be an admission that Good
Reason exists.
(c)    “Payment Date” is defined in Section 4 of this Agreement.
(d)    “Qualifying Change of Control” means a Change of Control (as then defined
in the Plan) unless (i) Participant’s Restricted Stock Units are assumed by the
surviving entity of the Change of Control (or otherwise equitably converted or
substituted in connection with the Change of Control in a manner approved by the
Committee) or (ii) the Company is the surviving entity of the Change of Control.
(e)    “Restricted Stock Units” means collectively, the original number of
restricted stock units awarded to Participant on the Grant Date as designated in
the first paragraph of this Agreement (subject to such adjustments, if any, set
forth in the Plan and this Agreement) together with any additional restricted
stock units accumulated from dividend equivalents in accordance with Section 5
of this Agreement.
(f)    “Vesting Date” is defined in Section 2(a) of this Agreement.
2.    Vesting of Restricted Stock Units. The Restricted Stock Units have been
credited to a bookkeeping account on behalf of Participant and do not represent
actual shares of Common Stock. Participant shall have no right to exchange the
Restricted Stock Units for cash, stock or any other benefit and shall be a mere
unsecured creditor of the Company with respect to such Restricted Stock Units
and any future rights to benefits.


2

--------------------------------------------------------------------------------




(a)    General. Except as may be otherwise provided below or under any written
employment-related agreement with Participant (including any confidentiality,
non-solicitation, non-competition, change of control or similar agreement), if
any, and subject to the provisions of Sections 2(b) and 3 hereof, the Restricted
Stock Units will vest and become non-forfeitable as to [        ] of the shares
of Common Stock subject to the Restricted Stock Units on each of [        ]
(each, a “Vesting Date”), provided that Participant has continued in the
employment of the Company and/or its Affiliates through each such date.
(b)    Qualifying Change of Control Vesting. [    ]% of the Restricted Stock
Units will vest upon the occurrence of a Qualifying Change of Control, provided
that Participant has continued in the employment of the Company and/or its
Affiliates through such date.
3.    Change in Status.
(a)    Notwithstanding Section 9 of the Plan, in the event that following a
Change of Control that is not a Qualifying Change of Control, (i) Participant’s
employment is terminated without Cause or (ii) Participant resigns for Good
Reason, in each case prior to the second anniversary of the effective date of
the Change of Control, 100% of the unvested Restricted Stock Units will vest. As
a condition to the vesting of any Restricted Stock Units pursuant to this
Section 3(a), Participant will be required to execute and not revoke a full
release of claims in a form acceptable to the Company within 30 days of the
termination or resignation, as applicable. Failure to satisfy this condition
will result in forfeiture of such unvested Restricted Stock Units.
(b)    If Participant’s employment is terminated due to Participant’s death,
100% of the unvested Restricted Stock Units will vest. As a condition to the
vesting of any Restricted Stock Units pursuant to this Section 3(b),
Participant’s estate or beneficiary will be required to execute and not revoke a
full release of claims in a form acceptable to the Company within three months
of the Participant’s death. Failure to satisfy this condition will result in
forfeiture of such unvested Restricted Stock Units.
(c)    Except as may be otherwise provided under any written employment-related
agreement with Participant, if any, in the event Participant’s employment
terminates for any other reason, all of Participant’s unvested Restricted Stock
Units will immediately be forfeited without further consideration or any act or
action by Participant. Notwithstanding anything to the contrary in this
Section 3, if Participant’s employment is terminated voluntarily or such
termination is an involuntary termination by the Company without Cause and, in
each case, Participant remains on the board of directors of the Company or an
Affiliate whose equity is publicly traded on the New York Stock Exchange or the
NASDAQ Stock Market following such termination of employment, Participant’s
Restricted Stock Units shall not be forfeited but shall continue to vest in
accordance with the above provisions for as long as Participant remains on such
board of directors, in which case any references herein to Participant’s
employment shall be deemed to include his or her continued service on such
board.
4.    Form and Time of Payment. The Restricted Stock Units shall be payable on
the applicable payment date (each, a “Payment Date”) as provided in this
Section 4, which shall be


3

--------------------------------------------------------------------------------




paid in shares of Common Stock, equal to one share of Common Stock times the
number of Restricted Stock Units then vesting (or portion thereof determined by
the Committee):
(a)    The Payment Date for Restricted Stock Units vesting pursuant to
Section 2(a) shall be a date selected by the Company that is no later than
thirty (30) calendar days after the applicable Vesting Date.
(b)    The Payment Date for Restricted Stock Units vesting pursuant to
Section 2(b) shall be the closing date of the Qualifying Change of Control.
(c)    The Payment Date for Restricted Stock Units vesting pursuant to
Section 3(a) shall be a date selected by the Company that is no later than sixty
(60) days after the termination of Participant’s employment, provided that any
release of claims required under Section 3(a) has become effective.
(d)    The Payment Date for Restricted Stock Units vesting pursuant to Section
3(b) shall be a date selected by the Company that is no later than 180 days
after the date of the Participant’s death, provided that the any release of
claims required under Section 3(b) has become effective, and provided further,
that if such 180-day period begins in once calendar year and ends in the next
calendar year, the payment shall in all events be made in the second such
calendar year.
(e)    Such other date as may be otherwise provided under any written
employment–related agreement with Participant (including any confidentiality,
non-solicitation, non-competition, change of control or similar agreement).
5.    Dividend Equivalents. If the Restricted Stock Units are outstanding on the
record date for dividends or other distributions with respect to the Common
Stock, then the dollar amount or fair market value of such dividends or
distributions with respect to the number of shares of Common Stock then
underlying the Restricted Stock Units shall be converted into additional
Restricted Stock Units in Participant’s name, based on the Fair Market Value of
the Common Stock as of the date such dividends or distributions are paid
(rounded down to the nearest whole Restricted Stock Unit), with any fractional
Restricted Stock Units converted into a right to receive an equivalent amount in
cash. Any additional Restricted Stock Units or cash pursuant to this Section 5
shall vest at the same time and in the same manner as the Restricted Stock Units
to which they are attributable vest, and will be paid to the Participant in
accordance with the Payment Dates set forth in Section 4 above. Any additional
Restricted Stock Units pursuant to this Section 5 shall also be subject to the
transfer restrictions as apply to the Restricted Stock Units with respect to
which they relate.
6.    Restrictions on Transfer and Pledge. No right or interest of Participant
in the Restricted Stock Units may be pledged, encumbered or hypothecated or be
made subject to any lien, obligation or liability of Participant to any other
party other than the Company or an Affiliate. Except as provided in the Plan,
the Restricted Stock Units may not be sold, assigned, transferred or otherwise
disposed of by Participant other than by will or the laws of descent and
distribution. The designation of a beneficiary shall not constitute a transfer.


4

--------------------------------------------------------------------------------




7.    Limitation of Rights. The Restricted Stock Units do not confer to
Participant or Participant’s beneficiary, executors or administrators any rights
of a shareholder of the Company. Participant shall not have voting or any other
rights as a shareholder of the Company with respect to the Restricted Stock
Units.
8.    Payment of Taxes. The Company or any Affiliate employing Participant has
the authority and the right to deduct or withhold, or require Participant to
remit to the employer, an amount sufficient to satisfy federal, state and local
taxes (including Participant’s FICA obligation) required by law to be withheld
with respect to any taxable event arising as a result of this award. With
respect to withholding required upon any taxable event arising as a result of
this award, the employer shall satisfy the tax withholding required by
withholding shares of Common Stock having a Fair Market Value as of the date
that the amount of tax to be withheld is to be determined equal to the amount of
tax required to be withheld. The obligations of the Company under this Agreement
will be conditional on such payment or arrangements, and the Company and, where
applicable, its Affiliates will, to the extent permitted by law, have the right
to deduct any such taxes from any payment of any kind otherwise due to
Participant.
9.    Plan Controls. This Agreement and Participant’s rights hereunder are
subject to all the terms and conditions of the Plan and such rules and
regulations as the Committee may adopt for administration of the Plan. It is
expressly understood that the Committee is authorized to interpret and
administer the Plan and this Agreement, and to make all decisions and
determinations as it may deem to be necessary or advisable for the
administration thereof, all of which shall be final and binding upon Participant
and the Company. In the event of any actual or alleged conflict between the
provisions of the Plan and the provisions of this Agreement, the provisions of
the Plan shall be controlling and determinative. Any conflict between this
Agreement and the terms of a written employment-related agreement with
Participant effective on or prior to the Grant Date shall be decided in favor of
the provisions of such employment-related agreement.
10.    Recoupment Policy. Any shares of Common Stock distributed or amounts paid
to Participant hereunder, and any cash or other benefit acquired on the sale of
shares of Common Stock distributed hereunder, shall be subject to the terms and
conditions of any compensation recoupment policy adopted from time to time by
the Company’s board of directors or any committee of such board, to the extent
such policy is applicable to Participant and the Restricted Stock Units.
11.    Relationship to Other Benefits. The Restricted Stock Units shall not
affect the calculation of benefits under the Company’s or its Affiliates’
qualified retirement plans or any other retirement, compensation or benefit plan
or program of the Company or its Affiliates, except to the extent specifically
provided in such other plan or program. Nothing herein shall prevent the Company
or its Affiliates from maintaining additional compensation plans and
arrangements.
12.    Amendment. Subject to the terms of the Plan, this Agreement may be
modified or amended by the Committee; provided that no such amendment shall
materially and adversely affect the rights of Participant hereunder without the
consent of Participant. Notwithstanding the foregoing, Participant hereby
expressly agrees to any amendment to the Plan and this Agreement to the extent
necessary to comply with applicable law or changes to applicable law (including,
but


5

--------------------------------------------------------------------------------




not limited to, Code Section 409A) and related regulations or other guidance and
federal securities laws.
13.    Successor. All obligations of the Company under the Plan and this
Agreement, with respect to the Restricted Stock Units, shall be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation or otherwise, of all or
substantially all of the business and/or assets of the Company.
14.    Applicable Law. This Agreement shall be governed by and construed under
the laws of the Commonwealth of Pennsylvania without regard to its conflict of
law provisions.
15.    Notice. Except as may be otherwise provided by the Plan or determined by
the Committee and communicated to Participant, notices and communications
hereunder must be in writing and shall be deemed sufficiently given if either
hand-delivered or if sent by fax or overnight courier, or by postage paid first
class mail. Notices sent by mail shall be deemed received five business days
after mailed, but in no event later than the date of actual receipt. Notices
shall be directed, if to Participant, at Participant’s address indicated by the
Company’s records or, if to the Company, at the Company’s principal executive
office, Attention: Corporate Director, Compensation and Benefits.
16.    Dispute Resolution. Any dispute regarding the payment of benefits under
this Agreement or the Plan shall be resolved in accordance with the EQT
Corporation Long-Term Incentive Dispute Resolution Procedures as in effect at
the time of such dispute. A copy of such procedures is available on the Fidelity
NetBenefits website, which can be found at www.netbenefits.fidelity.com.
17.    Tax Consequences to Participant. It is intended that, (a) until the
applicable Vesting Date occurs, Participant’s right to payment for an award
under this Agreement shall be considered to be subject to a substantial risk of
forfeiture in accordance with those terms as defined or referenced in
Sections 83(a), 409A and 3121(v)(2) of the Code; and (b) until the award is paid
on the applicable Payment Date, Participant shall have merely an unfunded,
unsecured promise to receive such award, and such unfunded promise shall not
consist of a transfer of “property” within the meaning of Section 83 of the
Code.
18.    Plan and Company Information. Participant may access important
information about the Company and the Plan through the Company’s website. Copies
of the Plan and Plan Prospectus can be found by logging into the Fidelity
NetBenefits website, which can be found at www.netbenefits.fidelity.com, and
clicking on the “Stock Plans” tab and then following the prompts to the Plan
documents. Copies of the Company’s most recent Annual Report on Form 10-K, Proxy
Statement and other information generally delivered to the Company’s
shareholders can be found at www.eqt.com by clicking on the “Investors” link on
the main page and then “SEC Filings.” Paper copies of such documents are
available upon request made to the Company’s Corporate Secretary.


6